DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 October, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities: the choice of punctuation and grammar renders the claim difficult to understand and may be a result of idiomatic English.
An alternative suggest may include:
A magnetic resonance imaging apparatus comprising a processor configured to:
acquire age information representing a length of time elapsed from birth of a subject; 

determine a magnetization relaxation characteristic of the subject based on the acquired age information, wherein the magnetization relaxation characteristic is mapped to the acquired age information according to a relaxation characteristic information; and
output a parameter of a pulse sequence for imaging a subject, wherein the parameter is based on the determine magnetization relaxation characteristic.
It should be noted that the above suggestions are only for assisting the applicant in their decision on how to proceed. They are in no way to preclude consideration of alternative solutions submitted by the applicant. The responsibility for determining the text of the application and in particular for defining the subject-matter for which protection is sought remains with the applicant.
Independent Claim 11 recites similar language and should be amended according to the suggestions made regarding independent Claim 1.

Claims 1-2 and 19-20 are objected to because inconsistent naming schemes. For example, Claim 1 recites “the acquired age information” and later recites “the age information”; Claim 2 recites “a magnetization relaxation curve” and later recites “the estimated relaxation curve”; Claims 19 & 20 recite “the relaxation curve” instead of the “magnetization relaxation curve” recited in Claim 14. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The phrase “in a suitable manner” is recited in claims 1, 2, and 16 is a relative phrase which renders the claim indefinite. The phrase “in a suitable manner” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no standard set forth in the claims or the specification for one of ordinary skill in the art to establish a standard for suitability. For the purpose of examination, “in a suitable manner” will be interpreted as “based on.”

With regards to Claim 2, the claim recites “identify the magnetization relaxation characteristic of the subject based on the age information and the relaxation characteristic information”; however, Claim 1, which Claim 2 depends upon, recites that the “relaxation characteristic information including mapping of the age information and the magnetization relaxation characteristic.”  According to transitivity, the magnetization relaxation characteristic is then based on the age of the subject and itself because the relaxation characteristic information is based on a mapping between age and magnetization relaxation characteristic. This circular basis renders the claim undefined because it is unclear how to define the magnetization relaxation characteristic. 
Furthermore, it appears that the abovementioned limitation “identify the magnetization relaxation characteristic of the subject based on the age information and the relaxation characteristic information” may be redundant in light of the following recitation of Claim 1 “the magnetization relaxation characteristic being based on the acquired age information, and on relaxation characteristic information including mapping of the age information and the magnetization relaxation characteristic.”

With regards to Claim 11, the claim recites “using an image processing parameter that is based on the acquired age information”; however, neither the claims nor the specification defines an example of an image processing parameter or how it is based on age. Therefore, one of ordinary skill in the art could not reasonably ascertain what entails “using an image processing parameter that is based on the acquired age information” and thus renders Claim 11 indefinite. For the purposes of this examination, pulse sequence parameters will be interpreted as image processing parameters.

The dependent claims of the above rejected claims are rejected due to their dependency. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claim 1 recites the following abstract idea: “output a parameter of a pulse sequence for imaging an image of the subject, in a manner suitable for a magnetization relaxation characteristic of the subject, the magnetization relaxation characteristic being based on the acquired age information, and on relaxation characteristic information including mapping of the age information and the magnetization relaxation characteristic.”
The cited limitation, under its broadest reasonable interpretation, covers performance in the mind. Nothing recited precludes the cited steps from being practically performed in the mind, or with the assistance of basic physical aids, see MPEP § 2106.04(a)(2)(III)(B). In this case, the step “output a parameter of a pulse sequence for imaging an image of the subject, in a manner suitable for a magnetization relaxation characteristic of the subject, the magnetization relaxation characteristic being based on the acquired age information, and on relaxation characteristic information including mapping of the age information and the magnetization relaxation characteristic” encompasses manually cross-referencing (i.e. looking up) an age of a patient indexed with  pre-determined relaxation times from a look-up table (LUT) or database. The claim recites that this step is performed by a processor; however, based on the reasoning above, this amounts to “using a computer as a tool to perform the mental process” as laid out in MPEP § 2106.04(a)(2)(III)(B)(3) and is directed to mental processes of outputting a pulse sequence parameter because it is recited at a high level of generality (i.e. “manner suitable,” “based on,” & “mapping” indicated the level of generality) and merely uses a computer (i.e. processor)  as a tool to perform the processes. 
This judicial exception is not integrated into a practical application as established in MPEP § 2106.04(d). For example, the claim recites that the abovementioned abstract idea is performed by a processor. Implementing an abstract idea with a computer is not sufficient to integrate a judicial exception into a practical application because it invokes the use of a computer merely as a tool to perform an existing process, as laid out in MPEP § 2106.05(f)(2), which states that “claim that purports to improve computer capabilities or to improve an existing technology may integrate a judicial exception into a practical application or provide significantly more”; however, when considered as an ordered combination of elements, there is no indication that the abstract idea improves the functioning of a computer or improves any other technology. Their collective functions merely provide a conventional computer implementation, see MPEP § 2106.04(d)(1). In addition, the additional element of a “magnetic resonance imaging apparatus” does not integrate the recited judicial exceptions into a practical application either because the additional element only generally links the recited judicial exceptions to a particular technological environment or field of use of magnetic resonance imaging as laid out in MPEP § 2106.05(h).
Finally, the claims do not include additional elements which are sufficient to amount to significantly more than the abstract ideas recited. In particular, the additional step to “acquire age information representing a length of time elapsed from birth of a subject” amounts to insignificant extra-solution activity because it merely involves asking/ascertaining the birthday/age of the subject which the courts have held as mere data gathering. . 
In consideration of each of the relevant factors and the claim elements both individually and in combination, claims 1-10 are directed to abstract ideas without sufficient integration into a practical application and without significantly more. The dependent claims do not sufficiently link the subject matter to a practical application or recite element(s) which constitute significantly more than the abstract ideas identified. More specifically, the depending claims are directed toward additional limitations which either:
 encompass abstract ideas consistent with performance of the mind, for example:
Claim 2 - a identify the magnetization relaxation characteristic of the subject based on the age information and the relaxation characteristic information; determine the parameter in a manner suitable for the estimated relaxation curve,
Claim 5 - mapping of the age information and the T1 value or the T2 value of the subject who is a child,
Claim 9 - wherein the processor is configured to adjust the relaxation curve based on at least one of a height, a weight, a sex, and a speed of growth of the subject;
fail to add significantly more than the abstract idea, for example: 
Claim 2 - output the determined parameter (insignificant extra-solution activity & mere instructions to apply an exception), 
Claim 3 - wherein the age information is information representing a monthly age of the subject (selecting a particular data source or type of data to be manipulated),
Claim 4 - wherein the age information represents an age of the subject who is in childhood, the age being time elapsed from the birth of the subject to time of imaging (selecting a particular data source or type of data to be manipulated),
Claim 5 - wherein the magnetization relaxation characteristic is a T1 value or a T2 value (selecting a particular data source or type of data to be manipulated), 
Claim 6 - wherein the parameter includes at least one of repetition time, echo time, and flip angle (selecting a particular data source or type of data to be manipulated), 
Claim 7 - wherein the parameter includes inversion time (selecting a particular data source or type of data to be manipulated),
Claim 8 - wherein the parameter includes an imaging parameter of a T2 map (selecting a particular data source or type of data to be manipulated),
Claim 10 - wherein the relaxation curve includes at least one of a T1 recovery curve and a T2 attenuation curve (selecting a particular data source or type of data to be manipulated).
It follows that the cited claims are directed to abstract ideas without sufficient integration into a practical application and without significantly more, and thus fails to meet the requirements of 35 U.S.C. 101. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 & 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (“Age-Related Changes in Tissue Value Properties in Children Simultaneous Quantification of Relaxation Times and Proton Density Using Synthetic Magnetic Resonance Imaging," (April 2018), Investigative Radiology • Volume 53, Number 4, pgs. 236-245; hereinafter “Lee”).

With regards to Claim 1, a magnetic resonance imaging apparatus (MRI Scanner, see Lee pg. 237, ¶ 2) comprising a processor (measured valued were obtained via image processing software SyMRI, see Lee pg. 237, ¶ 3; it follows that the software instructions were executed by a processor) configured to: 
acquire age information representing a length of time elapsed from birth of a subject (“This study aimed to provide age-specific reference values for T1, T2, and PD in children, using
synthetic MRI…. We included 89 children (median age, 18 months; range, 34 weeks of gestational age to 17 years,” see Lee Abstract; it should be appreciated that the age had to be known in order to formulate the correlation), and 
output a parameter of a pulse sequence for imaging an image of the subject, in a manner suitable for a magnetization relaxation characteristic of the subject (T1/T2/PD are measured using synthetic MRI and a curve fitting model is used to identify reference T1/T2/PD values; see Lee Abstract & pg. 236, ¶ 3; i.e. the reference T1/T2/PD are mapped as the output parameter & the measured  T1/T2/PD are mapped as the magnetization relaxation characteristic), the magnetization relaxation characteristic being based on the acquired age information, and on relaxation characteristic information including mapping of the age information and the magnetization relaxation characteristic (the measured values, i.e. T1, T2, PD,  were plotted against age, and a curve fitting model that best explained the age dependence of tissue values was identified. Age-specific regional reference values were calculated using a fit equation, see Lee Abstract; the plotting is mapped as the mapping of the instant claim).

With regards to Claim 2, wherein the processor is also configured to:
identify the magnetization relaxation characteristic of the subject based on the age information and the relaxation characteristic information (reference values, i.e. magnetization relaxation characteristic, are determined based on a curve fitting model, i.e. relaxation characteristic information, mapping age and measured T1, T2, & PD values based on a synthetic MRI protocol; see Lee Abstract & pg. 236, ¶ 3);
estimate a magnetization relaxation curve of the subject from the identified magnetization relaxation characteristic (plotting age vs. T1/T2/PD for each cortical region, e.g. Frontal PVWM…. Parietal cortex, and fitting a curve see Lee pg. 238, ¶ 3 & FIGS. 2-3 for the curves);
determine the parameter in a manner suitable for the estimated relaxation curve (the curve fitting model is determined based on the mapping; see FIGS. 2-3 & corresponding caption along with pg. 241, ¶ 4, which is then used to determine the reference T1/T2/PD values); and
output the determined parameter (the reference T1/T2/PD are determined based , see Lee pg. 245, ¶ 2 & Tables 1-4).

With regards to Claim 3, wherein the age information is information representing a monthly age of the subject (age is presented in months; see Lee pg. 237, ¶ 1).	

With regards to Claim 4, wherein the age information represents an age of the subject who is in childhood, the age being time elapsed from the birth of the subject to time of imaging (“89 healthy infants, children, and adolescents” were part of the study; see Lee pg. 237, ¶ 1).	

With regards to Claim 5, wherein the magnetization relaxation characteristic is a T1 value or a T2 value (measured T1/T2/PD values; see Lee Abstract & pg. 237, ¶ 3), and the relaxation characteristic information includes mapping of the age information and the T1 value or the T2 value of the subject who is a child (the measured values, i.e. T1, T2, PD,  were plotted against age, and a curve fitting model that best explained the age dependence of tissue values was identified. Age-specific regional reference values were calculated using a fit equation, see Lee Abstract, Tables 1-3 & FIGS. 2-4 and corresponding captions as explained above).

With regards to Claim 8, wherein the parameter includes an imaging parameter of a T2 map (during MRI acquisition, quantification maps, i.e. T1/T2/PD maps, are generated from the raw data; see Lee pg. 237, ¶ 2 ).

With regards to Claim 9, wherein the processor is configured to adjust the relaxation curve based on at least one of a height, a weight, a sex, and a speed of growth of the subject (to examine potential sex differences, the quantitative data, i.e. measure T1/T2/PD values, were compared, see Lee pg. 239, ¶ 4; it follows that the data was segmented by sex and thus the fitted curves of FIGS. 2-4 would be altered when accounting for sex).

With regards to Claim 10, wherein the relaxation curve includes at least one of a T1 recovery curve (T1 curves are shown in FIG. 2 of Lee) and a T2 attenuation curve (T2 curves are shown in FIG. 3 of Lee).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6-7 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 1-5 & 8-10 above, and further in view of Warntjes, Marcel ("Synthesized Magnetic Resonance Imaging and and SyMRI®: Theory and Application, A White Paper," (2017) Retrieved from <https://syntheticmr.com/wp/custom/uploads/2018/05/SyntheticMR-White-Paper.pdf> on 31 May 202; hereinafter “Warntjes”).

With regards to Claims 6 and 7, while Lee teaches of using a multidynamic multiecho (MDME) synthetic MRI pulse sequence, Lee does the not explicitly teach of a repetition time, echo time, and flip angle or an inversion time. However, Warntjes teaches of a technical overview of synthetic MRI acquisition and reconstruction and, more specifically, Warntjes also teaches that “The SyMRI pulse sequence is a 2DFSE multi-dynamic, multi-echo (MDME) sequence” (see Warntjes pg. 3, ¶ 4).  It should be appreciated that Warntjes is the founder of the company SyntheticMR which provided the software packager SyMRI which was utilized by Lee in their study (see Lee pg. 237, ¶-3). 
In particular, Warntjes teaches wherein the parameter includes at least one of repetition time, echo time, and flip angle (“Using these parametric maps, in combination with virtual scanner settings for echo time TE, repetition time TR and inversion delay time TI, conventional images, such as T1W, T2W and FLAIR images, can be synthesized,” see Warntjes pg. 3, ¶ 3).
Lee and Warntjes are both considered to be analogous to the claimed invention because they are in the same field of MR imaging, more specifically synthetic MRI. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Warntjes to provide at least echo time, repetition time, or inversion time as a parameter. Doing so would aid in reducing exam time, improve patient experience, and bring novel diagnostic functionality and visual acuity to the reader (see Warntjes pg. 3, ¶ 1).

With regards to Claim 11, An image processing apparatus comprising a processor (measured valued were obtained via image processing software SyMRI, see Lee pg. 237, ¶ 3; it follows that the software instructions were executed by a processor) configured to: 
acquire age information representing a length of time elapsed from birth of a subject (“This study aimed to provide age-specific reference values for T1, T2, and PD in children, using synthetic MRI…. We included 89 children (median age, 18 months; range, 34 weeks of gestational age to 17 years,” see Lee Abstract; it should be appreciated that the age had to be known in order to formulate the correlation);
acquire a magnetic resonance image of the subject (The quantification maps (T1, T2, and PD map) were simultaneously generated from the raw data produced by the MDME sequence; see Lee pg. 237, ¶ 2); 

While Lee does teach of performing quantification scans to determine measured T1/T2/PD values and determine reference T1/T2/PD values as future scan parameters, Lee does not explicitly teach of using the determined reference T1/T2/PD value to actually synthesize an image based on said reference vales. However, Warntjes teaches of a technical overview of synthetic MRI acquisition and reconstruction and, more specifically, Warntjes also teaches that “The SyMRI pulse sequence is a 2DFSE multi-dynamic, multi-echo (MDME) sequence” (see Warntjes pg. 3, ¶ 4).  In particular, Warntjes teaches to generate one or more calculated images having contrast different from that of the acquired magnetic resonance image (“The single pulse sequence acquisition can also generate a range of different image contrasts,” see Warntjes pg. 11, ¶ 2), the calculated images being generated from the magnetic resonance image (synthesized images; see Warntjes pg. 11, ¶ 1), using an image processing parameter that is based on the acquired age information, and on relaxation characteristic information including mapping of the age information and a magnetization relaxation characteristic (Warntjes teaches of post-processing the MDME image according to the following equation:

    PNG
    media_image1.png
    117
    823
    media_image1.png
    Greyscale

where the image processing parameters S is based on the reference T1/T2/PD values mapped quantified during the MDME acquisition, see Warntjes pg. 4, ¶ 1 & Eq. 1).
Lee and Warntjes are both considered to be analogous to the claimed invention because they are in the same field of MR imaging, more specifically synthetic MRI. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Warntjes to generate a calculated image based on an image processing parameter that is based on age. Doing so would aid in “bring[ing] novel diagnostic functionality and visual acuity to the reader,” (see Warntjes pg. 3, ¶ 1).

With regards to Claim 12, wherein the image processing apparatus is a synthetic magnetic resonance imaging apparatus (synthetic magnetic resonance imaging, see Lee Abstract & pg. 237, ¶ 2). 

With regards to Claim 13 wherein the processor is configured to acquire a plurality of magnetic resonance images with a synthetic magnetic resonance imaging apparatus using different settings of an imaging parameter (MDME pulse sequences characteristically is “is a multisection, multiecho, multisaturation delay method of saturation recovery acquisition that uses a fast spin-z5echo readout,” see Lee pg. 237, ¶ 2).

With regards to Claim 14, wherein the processor is configured to: 
identify the magnetization relaxation characteristic of the subject based on the age information and the relaxation characteristic information (reference values, i.e. magnetization relaxation characteristic, are determined based on a curve fitting model, i.e. relaxation characteristic information, mapping age and measured T1, T2, & PD values based on a synthetic MRI protocol; see Lee Abstract & pg. 236, ¶ 3); and
estimate a magnetization relaxation curve of the subject based on signal intensities of a plurality of magnetic resonance images captured with a synthetic magnetic resonance imaging apparatus using different settings of an imaging parameter (MDME pulse sequence as described above), and also based on the identified magnetization relaxation characteristic of the subject (plotting age vs. T1/T2/PD for each cortical region, e.g. Frontal PVWM…. Parietal cortex, and fitting a curve see Lee pg. 238, ¶ 3 & FIGS. 2-3 for an illustration of the magnetization relaxation curves).

With regards to Claim 15, wherein: 
the magnetization relaxation characteristic is a T1 value or a T2 value (measured T1/T2/PD values; see Lee Abstract & pg. 237, ¶ 3), 
the relaxation characteristic information includes mapping of the age information and the T1 value or the T2 value of the subject who is a child (the measured values, i.e. T1, T2, PD,  were plotted against age, and a curve fitting model that best explained the age dependence of tissue values was identified. Age-specific regional reference values were calculated using a fit equation, see Lee Abstract & FIGS. 2-4 and corresponding captions as explained above), and 
the processor is configured to estimate a T1 recovery curve (T1 curves are shown in FIG. 2 of Lee) or a T2 attenuation curve (T2 curves are shown in FIG. 3 of Lee), based on signal intensities of the magnetic resonance images (MDME pulse sequence as explained above, T1/T2 values are characteristically based on signal intensities), and the identified T1 value or T2 value of the subject (measure T1/T2 values determined based on the MDME pulse sequence as described above, see Lee Abstract & pg. 237, ¶ 2).

With regards to Claim 16, while Lee discloses of using an MDME pulse sequence, it appears the Lee may be silent to wherein the processor is configured to determine a plurality of image processing parameters enabling one or more calculated images having contrast different from that of the acquired magnetic resonance images, the calculated images being generated from the magnetic resonance images, the image processing parameters being determined in a manner suitable for the estimated relaxation curve. However, Warntjes teaches of a technical overview of synthetic MRI acquisition and reconstruction and, more specifically, Warntjes also teaches that “The SyMRI pulse sequence is a 2DFSE multi-dynamic, multi-echo (MDME) sequence” (see Warntjes pg. 3, ¶ 4). In particular, Warntjes teaches wherein the processor is configured to determine a plurality of image processing parameters enabling one or more calculated images having contrast different from that of the acquired magnetic resonance images (“The single pulse sequence acquisition can also generate a range of different image contrasts,” see Warntjes pg. 11, ¶ 2), the calculated images being generated from the magnetic resonance images (synthesized images; see Warntjes pg. 11, ¶ 1), the image processing parameters being determined in a manner suitable for the estimated relaxation curve (Warntjes teaches of post-processing the MDME image according to the following equation:

    PNG
    media_image1.png
    117
    823
    media_image1.png
    Greyscale

where the image processing parameters S is based on the reference T1/T2/PD values mapped quantified during the MDME acquisition, see Warntjes pg. 4, ¶ 1 & Eq. 1).
Lee and Warntjes are both considered to be analogous to the claimed invention because they are in the same field of MR imaging, more specifically synthetic MRI. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Warntjes to generate a calculated image based on an image processing parameter that is based on age. Doing so would aid in “bring[ing] novel diagnostic functionality and visual acuity to the reader,” (see Warntjes pg. 3, ¶ 1).

With regards to Claim 17, wherein the age information is information representing a monthly age of the subject (age is presented in months; see Lee pg. 237, ¶ 1).

With regards to Claim 18, wherein the age information represents an age of the subject who is in childhood, the age being time elapsed from the birth of the subject to time of imaging (“89 healthy infants, children, and adolescents” were part of the study; see Lee pg. 237, ¶ 1).

With regards to Claim 19, wherein the processor is configured to adjust the relaxation curve based on at least one of a height, a weight, a sex, and a speed of growth of the subject (to examine potential sex differences, the quantitative data, i.e. measure T1/T2/PD values, were compared, see Lee pg. 239, ¶ 4; it follows that the data was segmented by sex and thus the fitted curves of FIGS 2-4 would be altered when accounting for sex).

With regards to Claim 20, wherein the relaxation curve includes at least one of a T1 recovery curve and a T2 attenuation curve (T1 curves are shown in FIG. 2 of Lee) and a T2 attenuation curve (T2 curves are shown in FIG. 3 of Lee).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Warntjes (US-20170345149-A1) – Synthetic MRI; and
Hagiwara et al. – Synthetic MRI
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH S. JASANI whose telephone number is (571)272-6402. The examiner can normally be reached M-F 8:00 am - 4:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M. Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHISH S JASANI/               Examiner, Art Unit 3793         

/YI-SHAN YANG/               Acting SPE, Art Unit 3793